—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a'determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules which prohibit creating a disturbance, possession of a weapon and refusing a direct order. The two misbehavior reports, which included detailed descriptions of the charged misconduct, together with the testimony of the correction officers who authored them and who were eyewitnesses to the events in question, provide substantial evidence to support the determination of petitioner’s guilt (see, Matter of Rodriguez v Coughlin, 211 AD2d 926). We find that petitioner has failed to substantiate his claim of bias on the part of the Hearing Officer (see, Matter of McCoy v Leonardo, 175 AD2d 358, 359) and *816conclude that his remaining contentions are either unpreserved for our review or lacking in merit.
Cardona, P. J., Mikoll, Crew III, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.